OPINION OF THE COURT
Memorandum.
The judgment of Supreme Court, Albany County, should be affirmed for the reasons stated in the memorandum of former Justice De Forest C. Pitt at Special Term (120 Misc *7482d 191). We would only add that the subject tax law empowers the tax commission to adjust the allocation formula with respect to a particular corporation to “fairly and equitably reflect gross earnings from all sources within this state” (Tax Law, § 184, subd 4, par [f]).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Judgment affirmed, with costs, in a memorandum.